On Supervisory Writs to the Court of Appeal, First Circuit, Parish of Livingston.
11 Writ denied. This court previously granted defendant’s writ for purposes of *686setting aside the sentence and ordering defendant to be resentenced. However, prior to this court’s order, the district court vacated its previously imposed jail sentence and resentenced defendant to probation. Now, after review of the. remaining issue of sufficiency of evidence relative to defendant’s conviction, we deny the defendant’s writ application.